Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This action is in reply to the application filed on 11/20/2020.
Claims 1-20 are currently pending and have been examined.

Claim Objections
Claim 13 is objected to because of the following informalities:  The terms “havign” and “guidline” in lines 13-14 may be a typographical error. Claim 13 was treated including both “having” and “guideline” to timely further prosecution. Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on F11/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-12 are directed to a method (i.e., a process) and claims 13-20 are directed to a system (i.e., a machine).  Accordingly, claims 1- 20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 13 includes limitations that recite an abstract idea.  Note that independent claim 13 is the system claim, while claim 1 covers a method claim.
Specifically, independent claim 13 recites:
A system for clinical decision support in medical treatment, the system comprising a digital processor in communication with a display and a user input device, wherein the system is configured to provide, on the display and responsive to the digital processor, a user interface comprising:
representing, on the display, a first clinical guideline for a medical treatment of a patient as a graph of connected nodes, wherein each node in the graph represents an action to be taken or decision to be made during the medical treatment, wherein a direction of the graph indicates a time progression of the medical treatment, and wherein one or more contiguous nodes of the graph are assigned to at least one care phase on the display, an wherein a visual representation of a time interval of the at least one of the care phase is enhanced on the display by delineating a start and an end of the time interval:
receiving, via the user input device, user input for associating a patient data set having an acquisition date with a node of the graph, with a care phase of the first clinical guideline, or with both a node of the graph and a care phase of the first clinical guideline; and
updating the visual representation of one or more time intervals on the display by adjusting a delineation of the start and end of the one or more time intervals based on the user input.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because presenting clinical guidelines is a form of providing medical services to a patient and relate to managing human behavior and administering medical interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because presenting a updating a timeline of a patient’s medical treatment with a time interval delineating a start and end of the time interval are clinical observations/analysis that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 14-20 (similarly for dependent claims 2-12) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
Turning to the dependent claims, claim 2 describes data gathering to an input region, claims 3-6, 14-16 describe displaying data such as response selection of a node, formatted input region, highlighted selected node, dialogue box, and dialogue window for patient input elements , claim 9, 11 and 18 describe determining data such as selecting clinical, guideline path responses, set overlapped time intervals and grouping nodes, and claim 8 describes what the method is merely associating patient data. As such, these are all similar to features in the independent claim in that they are manual steps further limiting the abstract idea that are applied on a computer or insignificant extra solution activity.    
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 13 (similar to claim 1 ), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for clinical decision support in medical treatment, the system comprising a digital processor in communication with a display and a user input device, wherein the system is configured to provide, on the display and responsive to the digital processor, a user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)) comprising:
representing, on the display, a first clinical guideline for a medical treatment of a patient as a graph of connected nodes, wherein each node in the graph represents an action to be taken or decision to be made during the medical treatment, wherein a direction of the graph indicates a time progression of the medical treatment, and wherein one or more contiguous nodes of the graph are assigned to at least one care phase on the display, an wherein a visual representation of a time interval of the at least one of the care phase is enhanced on the display (conventional computer implementation as noted below, see MPEP § 2106.05(f)) by delineating a start and an end of the time interval:
receiving, via the user input device (conventional computer implementation as noted below, see MPEP § 2106.05(f)), user input for associating a patient data set having an acquisition date with a node of the graph, with a care phase of the first clinical guideline, or with both a node of the graph and a care phase of the first clinical guideline (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); and
updating the visual representation of one or more time intervals on the display (conventional computer implementation as noted below, see MPEP § 2106.05(f)) by adjusting a delineation of the start and end of the one or more time intervals based on the user input.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a display, a digital processing device, a non-transitory storage medium, a user interface, a computer, a digital processor, user input device and a data storage device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding claim 2, the additional limitation “receiving the patient data set,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 1 (similar to claim 13) does not have any additional elements.
Regarding the additional limitation “a graph of connected nodes” the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). Regarding the additional limitation “receiving… user input for associating a patient data set having an acquisition date with a node of the graph, with a care phase of the first clinical guideline, or with both a node of the graph and a care phase of the first clinical guideline” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-20 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2-12 and analogous independent claim 13 with its dependent claims 14-20, do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 13, regarding the additional limitations of the display, digital processing device, non-transitory storage medium, user interface, computer, digital processor, user input device and data storage device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation “receiving… user input for associating a patient data set having an acquisition date with a node of the graph, with a care phase of the first clinical guideline, or with both a node of the graph and a care phase of the first clinical guideline,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 13 and analogous independent claim 1 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claims 2-12 and analogous dependent claims 14-20, there is no additional elements.
Regarding the additional limitation “a graph of connected nodes” the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). Regarding the additional limitation “receiving… user input for associating a patient data set having an acquisition date with a node of the graph, with a care phase of the first clinical guideline, or with both a node of the graph and a care phase of the first clinical guideline” which the Examiner submits merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea, the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1-20 are ineligible under 35 USC §101.

Prior Art
Based on parent application (#13/580,387), a Patent Board Decision on 12/12/2017, with respect to the prior art rejection had been fully considered and persuasive. With the instant case provisionally applicable to the parent application, there is no prior art rejection. The closest prior art reference (Shogan (U.S. 2008/0221923 A1) is included in attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        12/10/2022


/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686